Jackson, Chief Justice.
A suit was brought by the plaintiff in error against the Central Line -Steamers, a copartnership engaged as a common carrier, composed of Samuel J. Whitesides, of the county of Muscogee, and the Central Railroad and Banking Company, of Georgia, a corporation whose principal office is in Savannah, Georgia, said partnership using the firm name and style of Central Line Steamers. To this there was a demurrer filed, that there could be no recovery, because there could be no such partnership formed by said corporation. Whereupon a motion was made to amend, as set out in the report at the head of this opinion, and the amendment was disallowed, and the demurrer sustained, and case dismissed, and error is assigned here on this judgment.
The original action was demurrable, as ruled in Gunn vs. Central Railroad and Banking Company et al., decided at the February term, 1885, 74 Ga., 509. It having been then ruled that this corporation could not form a copartnership, and that such a copartnership did not exist, be*570cause the act of the corporation in entering into- it was ultra vires, it must follow that nothing was sued in the original declaration, and therefore there is nothing to amend by, and the amendment which appears to be an effort to sue the partners now as individual tort-feasing carriers united in a common venture as carriers, having nothing to rest upon in court, cannot stay there, and must leave with that nothing on which it hangs.
There was no error, therefore, in denying the motion to amend and in dismissing the action'
Judgment affirmed.